Exhibit 10.5

 

 

LSC Deferred Compensation Plan

Amended and Restated Effective as of August 1, 2018

 

 

--------------------------------------------------------------------------------

LSC COMMUNICATIONS, INC.  
NONQUALIFIED DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

Page

ARTICLE I

PURPOSE

1

 

 

 

ARTICLE II

DEFINITIONS

1

 

 

 

ARTICLE III

ELIGIBILITY, ENROLLMENT, PARTICIPATION

9

 

 

 

 

 

Section 3.1.

Eligibility

9

 

Section 3.2.

Enrollment and Commencement of Participation

9

 

Section 3.3.

Termination of Eligibility

10

 

 

 

ARTICLE IV

DEFERRALS, COMPANY CONTRIBUTIONS, DEEMED INVESTMENTS, TAXES, ETC.

11

 

 

 

 

 

Section 4.1.

Participant Annual Deferral Amounts

11

 

Section 4.2.

Short Plan Year

11

 

Section 4.3.

Deferral Elections

11

 

Section 4.4.

Withholding and Crediting of Deferral Amounts

12

 

Section 4.5.

Leave of Absence

13

 

Section 4.6.

Company Contribution Amount

13

 

Section 4.7.

Vesting

14

 

Section 4.8.

Deemed Investments

15

 

Section 4.9.

No Crediting to Accounts After Distribution

17

 

Section 4.10.

FICA and Other Taxes

17

 

Section 4.11.

Spin-Off

18

 

 

 

ARTICLE V

RETIREMENT BENEFIT

18

 

 

 

 

 

Section 5.1.

Retirement Benefit

18

 

Section 5.2.

Time and Form of Retirement Benefit Payment

19

 

 

 

ARTICLE VI

SEPARATION FROM SERVICE BENEFIT

19

 

 

 

 

 

Section 6.1.

Separation from Service Benefit

19

 

Section 6.2.

Time and Form of Separation from Service Benefit Payment

19

 

 

 

ARTICLE VII

CHANGE IN CONTROL BENEFIT

20

 

 

 

 

 

Section 7.1.

Change in Control Benefit

20

 

Section 7.2.

Time and Form of Change in Control Benefit Payment

21

-i-

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE VIII

SCHEDULED DISTRIBUTIONS; UNFORESEEABLE EMERGENCY PAYMENTS

21

 

 

 

 

 

Section 8.1.

Scheduled Distributions

21

 

Section 8.2.

Other Payments Take Precedence Over Scheduled Distributions

21

 

Section 8.3.

Unforeseeable Emergency

22

 

 

 

ARTICLE IX

CHANGES IN THE FORM OR TIMING OF PAYMENTS

23

 

 

 

 

 

Section 9.1.

Election Changes

23

 

Section 9.2.

Other Changes

23

 

 

 

ARTICLE X

DEATH BENEFIT

25

 

 

 

 

 

Section 10.1.

Death Benefit

25

 

Section 10.2.

Payment of Death Benefit

25

 

 

 

ARTICLE XI

BENEFICIARY DESIGNATION

25

 

 

 

 

 

Section 11.1.

Beneficiary Designation

25

 

Section 11.2.

Spousal Consent

26

 

Section 11.3.

Acknowledgment

26

 

Section 11.4.

No Beneficiary Designation

26

 

Section 11.5.

Discharge of Obligations

27

 

 

 

ARTICLE XII

PLAN AMENDMENT, TERMINATION OR LIQUIDATION

27

 

 

 

 

 

Section 12.1.

Amendment

27

 

Section 12.2.

Termination and Liquidation of Plan

27

 

Section 12.3.

Effect of Payment

30

 

 

 

ARTICLE XIII

ADMINISTRATION

30

 

 

 

 

 

Section 13.1.

Benefits Committee

30

 

Section 13.2.

Administration Upon Change In Control

31

 

Section 13.3.

Agents

31

 

Section 13.4.

Binding Effect of Decisions

31

 

Section 13.5.

Indemnity

32

 

Section 13.6.

Employer Information

32

 

 

 

ARTICLE XIV

COORDINATION WITH OTHER BENEFITS

32

 

 

 

ARTICLE XV

CLAIMS AND APPEALS PROCEDURES

33

 

 

 

 

 

Section 15.1.

Authority to Submit Claims

33

-ii-

 

--------------------------------------------------------------------------------

 

Section 15.2.

Procedure for Filing a Claim

33

 

Section 15.3.

Initial Claim Review

33

 

Section 15.4.

Claim Determination

33

 

Section 15.5.

Manner and Content of Notification of Adverse Determination of a Claim

34

 

Section 15.6.

Procedure for Filing an Appeal of an Adverse Determination

34

 

Section 15.7.

Appeal Procedure

35

 

Section 15.8.

Timing and Notification of the Determination of an Appeal

35

 

Section 15.9.

Manner and Content of Notification of Adverse Determination of Appeal

36

 

Section 15.10.

Delivery and Receipt

36

 

Section 15.11.

Limitation on Actions

37

 

Section 15.12.

Failure to Exhaust Administrative Remedies

37

 

 

 

ARTICLE XVI

TRUST

37

 

 

 

 

 

Section 16.1.

Establishment of the Trust

37

 

Section 16.2.

Investment of Trust Assets

38

 

Section 16.3.

Interrelationship of the Plan and the Trust

38

 

Section 16.4.

Distributions From the Trust

38

 

 

 

ARTICLE XVII

MISCELLANEOUS

38

 

 

 

 

 

Section 17.1.

Status of Plan

38

 

Section 17.2.

Unsecured General Creditor

39

 

Section 17.3.

Employer’s Liability

39

 

Section 17.4.

Nonassignability

39

 

Section 17.5.

Withholding for Taxes

40

 

Section 17.6.

Immunity of Benefits Committee Members

40

 

Section 17.7.

Not a Contract of Employment

40

 

Section 17.8.

Furnishing Information

41

 

Section 17.9.

Terms

41

 

Section 17.10.

Captions

41

 

Section 17.11.

Governing Law

41

 

Section 17.12.

Notice

41

 

Section 17.13.

Successors

42

 

Section 17.14.

Spouse’s Interest

42

 

Section 17.15.

Validity

42

 

Section 17.16.

Incompetent

42

 

Section 17.17.

Court Order

43

 

Section 17.18.

Insurance

43

 

Section 17.19.

Legal Fees To Enforce Rights After Change in Control

43

 

 

-iii-

 

--------------------------------------------------------------------------------

LSC COMMUNICATIONS, INC.  
NONQUALIFIED DEFERRED COMPENSATION PLAN

(effective as of August 1, 2018)

ARTICLE I
PURPOSE

The purpose of the Plan is to provide specified payments to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and success of LSC Communications, Inc., a
Delaware corporation, and its subsidiaries that participate in the Plan.  The
Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.  Pursuant to the terms of the Separation and Distribution Agreement by
and among R.R. Donnelley & Sons Company, LSC Communications, Inc. and Donnelley
Financial Solutions, Inc. dated as of September 14, 2016 (the “Separation
Agreement”), as of October 1, 2016 (the “Effective Date”) the Company assumed,
and transferred to the Plan and Trust, all assets, liabilities and obligations
of R.R. Donnelley & Sons Company accrued as of the Effective Date under the R.R.
Donnelley & Sons Company Nonqualified Deferred Compensation Plan (the “RRD
Plan”) with respect to any Transferred LSC Participant (as defined below).

ARTICLE II
DEFINITIONS

For the purposes of the Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the meanings set forth below.

2.1

“Account” shall mean an account established on the Company’s books and records
on behalf of a Participant equal to the sum of the Participant’s (i) Deferral
Account and (ii) Company Contribution Account.

-1-

 

--------------------------------------------------------------------------------

2.2

“Administrator” shall be the person appointed pursuant to Section 13.2 to
administer the Plan upon a Change in Control.

2.3

“Adverse Determination” means a Determination that is a denial, reduction or
termination of, or a failure to provide or make payment (in whole or in part)
with respect to a Claim, including any such denial, reduction, termination or
failure to provide or make payment that is based on a determination of an
Employee’s or former Employee’s eligibility to participate in the Plan.

2.4

“Affiliate” shall mean (a) a corporation that is a member of the same controlled
group of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer, (c)
any organization (whether or not incorporated) that is a member of an affiliated
service group (within the meaning of section 414(m) of the Code) that includes
(i) an Employer, (ii) a corporation described in clause (a) of this definition
or (iii) a trade or business described in clause (b) of this definition, or (d)
any other entity that is required to be aggregated with an Employer pursuant to
regulations promulgated under section 414(o) of the Code by the U.S.  Treasury
Department.  A corporation, trade or business or entity shall be an Affiliated
employer only for such period or periods of time during which such corporation,
trade or business or entity is described in the preceding sentence.

2.5

“Annual Bonus” shall mean compensation relating to services performed during a
calendar year, regardless of whether such compensation is paid in such calendar
year or included on an IRS Form W-2 for such calendar year, that is earned by a
Participant as an Employee under any Employer’s annual cash bonus plan or annual
cash incentive plan, provided that such compensation has been designated by the
Benefits Committee to be eligible for deferral under the Plan.

2.6

“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary
and Annual Bonus that the Participant defers for a Plan Year and is withheld
from the Participant’s compensation in accordance with Article IV.

2.7

“Appeal” shall mean a request by a Claimant to the Benefits Committee to review
an Adverse Determination.

2.8

“Base Salary” shall mean the cash compensation of a Participant for a calendar
year relating to services performed during such calendar year, excluding
bonuses, commissions (other than the draw relating to commissions), overtime,
fringe benefits, stock options, relocation expenses, incentive payments (other
than under an annual cash incentive plan designated by the Benefits Committee to
be eligible for deferral under the Plan, as described in Section 2.5),
non-monetary awards, and other fees, and automobile and other allowances paid to
the Participant.  Base Salary shall also include compensation voluntarily
deferred or contributed by a Participant pursuant to all qualified and
nonqualified plans of his or her Employer and amounts not otherwise included in
his or her gross income under sections 125 and 402(e)(3) of the Code pursuant to
plans established or maintained by his or her Employer; provided, however, that
all such

-2-

 

--------------------------------------------------------------------------------

amounts shall be considered Base Salary only to the extent that had there been
no such plan, the amount would have been payable in cash to the Participant.

2.9

“Beneficial Owner” shall have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934.

2.10

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article XI, entitled to receive benefits under the
Plan upon the death of a Participant.

2.11

“Benefits Committee” shall mean the committee described in Section 13.1.  

2.12

“Board” shall mean the board of directors of the Company.

2.13

“Change in Control” shall be deemed to have occurred with respect to a
Participant on the date the conditions set forth in any one of the following
subparagraphs shall have been satisfied.

 

(a)

Change in Ownership.  Any Person, or more than one Person acting as a group, is
or becomes the Beneficial Owner, directly or indirectly, of the Participant’s
Employer’s securities representing more than fifty percent (50%) of the total
fair market value or total voting power of such Employer’s then outstanding
securities.

 

(b)

Change in Effective Control.  Any Person, or more than one Person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition of the Participant’s Employer’s securities by
such Person or Persons) ownership of fifty percent (50%) or more of the total
voting power of such Employer’s then outstanding securities.

 

(c)

Change in Board Composition.  A majority of the members of the board of
directors of the Participant’s Employer is replaced during any 12-month period
by directors whose appointment or election is not endorsed by at least
two-thirds (2/3) of the directors before such appointment or election.

 

(d)

Change in Asset Ownership.  Any Person, or more than one Person acting as a
group, who is not a Related Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition of assets of the
Employer of the Participant by such Person or Persons) all or substantially all
of the assets of such Employer having a total gross fair market value equal to
or more than fifty percent (50%) of the total gross fair market value of all of
the assets of such Employer immediately before such acquisition or
acquisitions.  “Related Person” shall mean (i) a stockholder of the
Participant’s Employer who receives assets of such Employer in exchange for the
stockholder’s stock; (ii) a Person, or more than one Person acting as a group,
in which the Employer owns directly or indirectly at least fifty percent (50%)
of the total value or voting power; or (iii) an entity at least fifty percent
(50%) owned, directly or indirectly, by a Person or Persons described in clause
(ii).

-3-

 

--------------------------------------------------------------------------------

A Change in Control shall also occur if any of the four circumstances described
in clause (a), (b), (c) or (d) above shall occur with respect to (i) the Company
and any other corporation that is a direct or indirect owner of more than fifty
percent (50%) of the total fair market value and total voting power of the
Employer of the Participant or (ii) the corporation(s) that are liable for the
payment of the Participant’s vested Account balance.  The foregoing to the
contrary notwithstanding, a Change in Control shall not occur with respect to a
Participant if (i) a Potential Change in Control related to such Change in
Control involves a publicly announced transaction or publicly announced proposed
transaction which at the time of the announcement has not been previously
approved by the Board and (ii) the Participant is part of the purchasing group
proposing such a transaction.  A Change in Control also shall not occur with
respect to a Participant if he or she is part of a purchasing group that
consummates the Change in Control transaction.  A Participant shall be a part of
the purchasing group for purposes of the two preceding sentences if he or she is
an equity participant, or has agreed to become an equity participant, in the
purchasing group (except for passive ownership of less than five percent (5%) of
the equity of the purchasing group).

Notwithstanding the foregoing, the Benefits Committee shall interpret all
provisions relating to a Change in Control in a manner that is consistent with
applicable tax law.

2.14

“Change in Control Benefit” shall have the meaning set forth in Article VII.

2.15

“Claim” shall mean an initial request to the Benefits Committee for a payment or
for a request of a determination of eligibility to participate in the Plan.  If
the procedure described in Section 15.2 is not followed by a Claimant, then the
Claimant’s request shall not be considered.

2.16

“Claimant” shall have the meaning set forth in Section 15.1.

2.17

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.18

“Company” shall mean LSC Communications, Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.

2.19

“Company Contribution Account” shall mean an account established on the
Company’s books and records on behalf of a Participant to which amounts are
credited in accordance with Section 4.6, as adjusted for earnings and losses and
distributions made pursuant to the Plan.

2.20

“Company Contribution Amount” shall mean, for any Plan Year, the amount
described in Section 4.6.

2.21

“Crediting Date” shall mean the date that is on or before the forty-fifth (45th)
day occurring immediately after the end of the twelve-month period in which the
annual compensation of a Participant is payable as set forth in the
Participant’s employment agreement with an Employer.

-4-

 

--------------------------------------------------------------------------------

2.22

“Deferral Account” shall mean an account established on the Company’s books and
records on behalf of a Participant, to which account amounts are credited in
accordance with Section 4.4, as adjusted for earnings and losses and
distributions pursuant to the Plan.

2.23

“Determination” means the Claims Administrator’s decision with respect to a
Claim or an Appeal.

2.24

“Director” shall mean the Company’s Vice President, Benefits.  In the event of
the temporary absence of the Director, whether due to illness, disability or
otherwise, or upon the resignation or removal of the Director, the individual
who performs substantially similar duties with respect to the Plan (regardless
of the individual’s title with the Company) shall be deemed to be the Director.

2.25

“Distribution Date” shall mean the date on which a Participant’s Account balance
shall become distributable.  Subject to Section 9.2, the Distribution Date shall
be:

 

(a)

in the case of a Participant who is a Specified Employee, the later of (i) the
first day of the Plan Year immediately following the Plan Year in which he or
she has a Separation from Service or Retirement, and (ii) the next day after the
expiration of the six-month period immediately following the date on which he or
she has a Separation from Service or Retirement;

 

(b)

in the case of a Participant, the first day of the Plan Year immediately
following the Plan Year in which he or she has a Separation from Service or
Retirement, if he or she is not a Specified Employee on such date;

 

(c)

notwithstanding Section 2.25(a) or (b), if (i) the Participant, as the case may
be, has elected a Change in Control Benefit and (ii) a Change in Control occurs
before his or her Separation from Service or Retirement, the date on which the
Change in Control occurs;

 

(d)

notwithstanding Section 2.25(a) or (b), in the case of a Scheduled Distribution,
the business day occurring immediately before the date of the Scheduled
Distribution; or

 

(e)

if the Participant dies before the distribution of his or her Account balance
occurs or commences, the date on which the Benefits Committee is provided with
evidence satisfactory to the Benefits Committee of his or her death.

2.26

“Election Form” shall mean the form established from time to time by the
Benefits Committee that each Participant must complete, sign and return to the
Benefits Committee in order to make a valid deferral and distribution election
under the Plan.  Initial investment elections applicable to such elective
deferrals shall also be made on the Election Form.  Such term shall also refer
to any electronic means of making deferral or distribution elections that is
approved by the Benefits Committee.

-5-

 

--------------------------------------------------------------------------------

2.27

“Employee” shall mean an individual (i) whose employment relationship with an
Employer is, under common law, that of an employee and (ii) who has not
experienced a Separation from Service.

2.28

“Employer” shall mean the Company or any subsidiary of the Company that
participates in the Plan.

2.29

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.30

“Measurement Fund” shall mean a common trust fund, mutual fund or other
collective investment vehicle selected by the Benefits Committee to serve as a
benchmark for determining the rate of return on a Participant’s Account, to the
extent such account is deemed to be invested in such Measurement Fund in
accordance with Section 4.8.

2.31

“Participant” shall mean any Employee who satisfies the eligibility criteria
established by the Benefits Committee to be eligible to participate in the Plan
as a Participant and who has elected to participate in the Plan pursuant to
Section 3.2(a).  In connection with the spin-off and distribution of the Company
by R.R. Donnelley & Sons Company (the “Spin-Off”) and pursuant to the terms of
the Separation Agreement, each Employee as of the Effective Date who was
participating in the RRD Plan as of the Effective Date (each, a “Transferred LSC
Participant”) shall automatically become a Participant as of the Effective Date.

2.32

“Person” shall have the meaning given in section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in sections 13(d) and 14(d) thereof;
provided, however, that a Person shall not include (i) the Company or any of its
Affiliates; (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates; (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

2.33

“Plan” shall mean the LSC Deferred Compensation Plan, effective as of August 1,
2018, which shall be evidenced by this instrument, as it may be amended from
time to time.

2.34

“Plan Agreement” shall mean a written agreement in a form approved by the
Benefits Committee, as may be amended from time to time, which is entered into
by and between (i) an Employer and (ii) a Participant.  Each Plan Agreement
shall apply to the entire benefit to which such an individual is entitled under
the Plan.  If more than one Plan Agreement has been entered into by an
individual and any Employer, then the Plan Agreement bearing the latest date of
acceptance by an Employer shall be the governing instrument, and it shall
supersede all previous Plan Agreements in their entirety.  The terms of any Plan
Agreement may be different then the terms of any other Plan Agreement, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, however, that
any

-6-

 

--------------------------------------------------------------------------------

such additional benefits or benefit limitations must be agreed to by both
parties and be clearly set forth in such Plan Agreement.

2.35

“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

2.36

“Potential Change in Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:

 

(a)

the Employer of a Participant enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control;

 

(b)

the Employer of a Participant or any other Person publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control; or

 

(c)

any Person who is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Employer of a Participant representing 9.5% or more of the
combined voting power of such Employer’s then outstanding securities increases
such Person’s beneficial ownership of such securities by 5% or more over the
percentage so owned by such Person on the date hereof.

2.37

“Quarterly Installment Method” shall be payments of quarterly installments over
the number of years selected by a Participant in accordance with the Plan,
calculated as follows: (i) for the first quarterly installment, the
Participant’s Account balance shall be calculated as of the close of business on
the business day immediately preceding his or her Distribution Date by
multiplying such balance by a fraction, the numerator of which is one and the
denominator of which is the number of quarterly installments to be paid; and
(ii) for remaining quarterly installments, the Participant’s Account balance
shall be calculated on the last business day of the applicable remaining
calendar quarter by multiplying the then-current balance by a fraction, the
numerator of which is one and the denominator of which is the number of
remaining quarterly installments to be paid (including the then-current
payment).  Notwithstanding the foregoing provisions of this Section 2.37, if at
any time after quarterly installments payments have commenced, the Participant’s
Account balance when added together with his or her interests under all other
plans and arrangements of the same type within the meaning of Treasury
Regulation § 1.409A-1(c)(2) is not greater than the then-applicable dollar limit
under section 402(g)(1)(B) of the Code, then the Participant’s Account balance
shall be paid in a cash lump sum on the next quarterly installment payment date.

2.38

“Retirement” shall mean an Employee’s separation from service with the
Employers, as described in Treasury Regulation § 1.409A-1(h), on or after age 55
with five Years of Service, for any reason other than a leave of absence or
death.

2.39

“Scheduled Distribution” shall mean the first day of the Plan Year designated by
a Participant who elects on an Election Form to receive all or a portion of his
or her Account balance in the form of a Scheduled Distribution.  The Plan Year
so designated may not be earlier than the first Plan Year beginning after the
expiration of three Plan

-7-

 

--------------------------------------------------------------------------------

Years after the end of the Plan Year to which the deferral election
relates.  For example, if a Participant elects a Scheduled Distribution of his
or her Account balance attributable to the Annual Deferral Amount earned in the
Plan Year commencing January 1, 2017, the earliest Plan Year that may be elected
by the Participant for the Scheduled Distribution is 2021, and the Scheduled
Distribution would become payable on January 1, 2021.

2.40

“Separation from Service” shall mean an Employee’s separation from service with
the Employers, as described in Treasury Regulation § 1.409A-1(h) or in Section
4.5, whichever is later, other than a Retirement.

2.41

“Specified Employee” shall mean any individual who is determined to be a
“specified employee” within the meaning of section 409A(a)(2)(B)(i) of the Code,
in accordance with the terms of the document entitled “Section 409A: Policy of
LSC Communications, Inc. and its Affiliates Regarding Specified Employees.”

2.42

“Treasurer” shall mean the Treasurer of the Company.  In the event of the
temporary absence of the Treasurer, whether due to illness, disability or
otherwise, or upon the resignation or removal of the Treasurer, the individual
who performs substantially similar duties with respect to the Plan (regardless
of the individual’s title with the Company) shall be deemed to be the Treasurer
for purposes of the Plan.

2.43

“Trust” shall mean one or more trusts established pursuant to the Master Trust
Agreement dated as of September 6, 2016 between the Company and the Trustee.

2.44

“Trustee” shall have the same meaning as that term is defined in the Trust, as
amended from time to time.

2.45

“Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (i) an illness or accidental injury of such an
individual or his or her spouse, dependent or Beneficiary, (ii) a loss of such
Participant’s property due to casualty (or the need to rebuild a home following
damage not otherwise covered by insurance), or (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of such Participant, all as determined in the sole discretion of the Benefits
Committee.

2.46

“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers.  For purposes of this
definition, a year of employment shall be a 365-day period (or 366-day period in
the case of a leap year) that, for the first year of employment, commences on
the hire date of such Participant and that, for any subsequent year, commences
on an anniversary of that hire date.  The Benefits Committee may make a
determination as to whether any partial year of employment of an Employee shall
be counted as a Year of Service.  If the Benefits Committee does not make a
determination, partial years of employment shall be disregarded.

-8-

 

--------------------------------------------------------------------------------

ARTICLE III
ELIGIBILITY, ENROLLMENT, PARTICIPATION

Section 3.1.Eligibility.  The Benefits Committee shall establish criteria for
participation in the Plan whereby a select group of management or highly
compensated Employees will be eligible to participate in the Plan as
Participants.  Prior to the beginning of each Plan Year, the Benefits Committee
shall determine which Employees, if any, shall be eligible to participate in the
Plan for such Plan Year, and no Employees shall participate in the Plan for any
Plan Year unless and until such determination is made.

Section 3.2.Enrollment and Commencement of Participation.

(a)Participants.  An Employee who is eligible to participate in the Plan as a
Participant who first elects to participate in the Plan for a Plan Year shall
complete, execute and return to the Benefits Committee, no later than the date
selected by the Benefits Committee in its sole discretion, an Election Form and
a Beneficiary designation form before the first day of such Plan Year.  The
Employee shall indicate on the Election Form the percentages of his or her Base
Salary and Annual Bonus, or both, that will be earned by the Employee in such
Plan Year that he or she elects to defer the receipt thereof in accordance with
his or her election and the terms of the Plan, including Section 4.3(a).

(b)Initial Eligibility.  An Employee who first is selected to participate in the
Plan after the first day of a Plan Year must complete the requirements described
in Section 3.2(a) within 30 days after he or she first becomes eligible to
participate in the Plan, or earlier, as may be required by the Benefits
Committee, in its sole discretion, in order to participate in the Plan for such
Plan Year.  Such an Employee shall not be

-9-

 

--------------------------------------------------------------------------------

permitted to defer receipt of any portion of his or her compensation that is
earned for services performed before the Employee commences participation in the
Plan.  In addition, the Benefits Committee shall establish from time to time
such other enrollment requirements as it determines, in its sole discretion, are
necessary or desirable.

(c)Commencement of Participation.  Each Employee who enrolls in the Plan
pursuant to Section 3.2 shall commence participation in the Plan on the date
that the Benefits Committee determines, in its sole discretion, that the
Employee has met all enrollment requirements set forth in the Plan and as
required by the Benefits Committee, including returning all required documents
to the Benefits Committee within the specified time period.  If an Employee
fails to meet all requirements contained in this Section 3.2 within the period
required, then the Employee shall not be eligible to participate in the Plan
during the relevant Plan Year.

Section 3.3.Termination of Eligibility.  If the Benefits Committee determines
that a Participant no longer qualifies as a member of a select group of
management or highly compensated employees (within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of ERISA), then to the extent permitted under
section 409A of the Code, the Benefits Committee shall (i) terminate any
deferral election that such Participant has made for the remainder of the Plan
Year in which the Benefits Committee makes such determination and (ii) take any
further action that the Benefits Committee deems appropriate.  In the event that
a Participant becomes ineligible to defer compensation under the Plan, his or
her Account balance shall continue to be governed by the terms of the Plan until
such time as such Account balance is paid in accordance with the terms of the
Plan.

-10-

 

--------------------------------------------------------------------------------

ARTICLE IV
DEFERRALS, COMPANY CONTRIBUTIONS, DEEMED INVESTMENTS, TAXES, ETC.

Section 4.1.Participant Annual Deferral Amounts.  A Participant may elect to
defer for a Plan Year the receipt of (i) any whole percentage of his or her Base
Salary; or (ii) any whole percentage of his or her Annual Bonus; or (iii) both,
provided that the percentage of Base Salary that may be deferred cannot exceed
50% of Base Salary and the percentage of Annual Bonus that may be deferred
cannot exceed 90% of the Annual Bonus.  The minimum Annual Deferral Amount is
$2,000, in any combination of whole percentages of Base Salary and Annual
Bonus.  The Participant’s election shall apply to Base Salary earned in the Plan
Year with respect to which the election applies and the Base Salary earned in
the immediately succeeding Plan Year to the extent that the last payroll period
beginning in the Plan Year to which the Participant’s election applies extends
into such succeeding Plan Year.

Section 4.2.Short Plan Year.  Notwithstanding Section 4.1, except the last
sentence thereof, if an Employee becomes a Participant after the first day of a
Plan Year, the minimum Annual Deferral Amount shall be an amount equal to
$2,000, in any combination of whole percentages of Base Salary and Annual Bonus
earned in the Plan Year multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year after the Employee becomes
a Participant and the denominator of which is 12.  

Section 4.3.Deferral Elections.

(a)First Plan Year.  In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable election on
an Election Form specifying the whole percentages of Base Salary or Annual Bonus
or both (to the maximum percentages set forth in Section 4.1) for the Plan Year
in which participation

-11-

 

--------------------------------------------------------------------------------

commences, earned after the date the election is made, that the Participant
wishes to defer.  Each Participant also shall specify on the Election Form the
payment form in which his or her Account balance shall be paid on account of his
or her Separation from Service and the form in which the payment shall be made
on account of his or her Retirement.  For an election to be valid, the Election
Form must be completed and signed by the Participant, timely delivered to the
Benefits Committee (in accordance with Section 3.2), and accepted by the
Benefits Committee.

(b)Subsequent Plan Years.  For each succeeding Plan Year with respect to which
an Employee is a Participant, an irrevocable deferral election for such a Plan
Year, and such other elections as the Benefits Committee deems necessary or
desirable under the Plan, shall be made by timely delivering a new Election Form
to the Benefits Committee, in accordance with its rules and procedures, before
the end of the Plan Year preceding the Plan Year with respect to which the
election applies with respect to an Employee.  If no valid election applies with
respect to an Employee for a Plan Year, then no compensation earned by the
Employee in such Plan Year amount shall be deferred.  

Section 4.4.Withholding and Crediting of Deferral Amounts.  For each Plan Year,
the Base Salary portion of a Participant’s Annual Deferral Amount shall be
withheld from each of the Participant’s regularly scheduled Base Salary payments
in substantially equal amounts, as adjusted from time to time for increases and
decreases in his or her Base Salary, and a credit to the Participant’s Deferral
Account shall be made equal to such amount on the applicable Base Salary payment
date.  The Annual Bonus portion of the Annual Deferral Amount shall be withheld
on the date the Annual Bonus is or otherwise would be paid to the Participant,
and a credit to the Participant’s Deferral Account shall be made equal to each
amount on such date.

-12-

 

--------------------------------------------------------------------------------

Section 4.5.Leave of Absence.

(a)Paid Leave.  If a Participant is authorized by his or her Employer to take a
paid leave of absence from employment, the Annual Deferral Amount, as
applicable, shall continue to be withheld during such paid leave of absence in
accordance with Section 4.4 for a period not to exceed six months or, if longer,
the period of such leave of absence as set forth in a written agreement between
the Participant and his or her Employer.  Upon the expiration of such relevant
period, the Participant shall be deemed to have a Separation from Service if he
or she has not returned to employment before such expiration.

(b)Unpaid Leave.  If a Participant is authorized by his or her Employer to take
an unpaid leave of absence from the employment of the Employer for any reason,
his or her deferral election shall be cancelled for the remainder of the Plan
Year.  The Participant, as applicable, shall be deemed to have a Separation from
Service six months after the beginning of such leave of absence if the duration
of the leave is six months or longer, except that if the maximum period of the
leave of absence is set forth in a written agreement between the Participant and
his or her Employer, the Participant shall not have a Separation from Service
due to the leave unless he or she does not return to work with an Employer
before the expiration of the maximum leave of absence set forth in such
agreement.

Section 4.6.Company Contribution Amount.

(a)Employment Agreements.  For each Plan Year, the Company shall credit amounts
to a Participant’s Company Contribution Account in accordance with an employment
or other agreement entered into between such an individual and his or her

-13-

 

--------------------------------------------------------------------------------

Employer.  If such an agreement provides that such amounts are subject to a
vesting schedule, such amounts credited under the Plan shall be subject to such
vesting schedule.  Such amounts shall be credited to a Participant’s Company
Contribution Account on the date or dates prescribed by the applicable
agreement.  If no Crediting Date is prescribed by an agreement, an amount
deferred in a Plan Year shall be credited as of the last day of such Plan Year.

(b)Discretionary.  For each Plan Year, the Company, in its sole discretion, may,
but is not required to, credit any amount it desires to the Company Contribution
Account of any Participant.  The amount so credited may be smaller or larger
than the amount credited to the Company Contribution Account of any other
Participant, and the amount credited to any Participant’s Company Contribution
Account for a Plan Year may be zero, even though one or more other Participants
are credited with a Company Contribution Amount for that Plan Year.  A Company
Contribution Amount described in this Section 4.6(b), if any, shall be credited
as of the last day of the Plan Year.  If a Participant is not employed by an
Employer as of the last day of a Plan Year, then the Company Contribution Amount
for that Plan Year for such Participant shall be zero.  Notwithstanding the
previous sentence, if a Participant’s Retirement occurs within a Plan Year, or
if he or she dies within a Plan Year, then a pro-rated portion of the Company
Contribution Amount for that Plan Year for such Participant shall be credited as
of the last day of the Plan Year.

Section 4.7.Vesting.  Each Participant shall at all times be 100% vested in his
or her Account(s).

-14-

 

--------------------------------------------------------------------------------

Section 4.8.Deemed Investments.

(a)Investment Elections.  Each Participant in connection with his or her
deferral elections pursuant to Section 4.3 shall elect on the Election Form the
percentage, in increments of 1%, of his or her Annual Deferral Amount and
Company Contribution Amount that shall be deemed to be invested in one or more
Measurement Funds.  If a Participant does not elect any Measurement Fund, such
amounts credited to his or her Account(s) shall automatically be deemed invested
in the lowest-risk Measurement Fund (the “default Measurement Fund”), as
determined by the Benefits Committee in its sole discretion.

(b)Changing Investments.  A Participant may elect, by use of any medium approved
by the Benefits Committee, to change the portion of the balance of his or her
Account(s) that is deemed to be invested in one or more Measurement Funds by
specifying the whole percentage of such amounts or Account balances that is to
be deemed invested in each Measurement Fund.  Any such election shall apply as
of the first business day deemed reasonably practicable by the Benefits
Committee, in its sole discretion, and shall continue to apply thereafter for
each subsequent day in which the Participant participates in the Plan, unless
changed in accordance with the previous sentence.

(c)Selection of Measurement Funds.  The Benefits Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund at any time.  Each
discontinuance, substitution or addition of a Measurement Fund shall take effect
as of the first day of the first calendar month that begins at least 30 days
after the day on which the

-15-

 

--------------------------------------------------------------------------------

Benefits Committee gives Participants written notice of such discontinuance,
substitution or addition.

(d)Crediting or Debiting Method.  The performance of each Measurement Fund
(either positive or negative) shall be determined by the Director of Global
Trust Investments, in its reasonable discretion, based on the performance of the
investment vehicles upon which the Measurement Funds are based.  In determining
the value of each Measurement Fund, the Benefits Committee may establish the
value of the Measurement Fund at a lower amount than the investment vehicle upon
which such Measurement Fund is based to take into account expenses incurred in
the administration of the Plan.  Each Participant’s Account shall be credited or
debited on each business day to the extent values are available for the
investments upon which the Measurement Funds elected (or the default Measurement
Fund deemed elected) by him or her are based.

(e)No Actual Investment.  Notwithstanding any other provision of the Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only and shall not be considered or construed in any manner
as an actual investment of a Participant’s Account.  In the event that the
Company or the Trustee decides to invest funds of the Trust in any or all of the
investments on which the Measurement Funds are based or in U.S. Treasury Notes
with a maturity of five years, no Participant shall have any rights in or to
such investments.  Without limiting the foregoing, each Participant’s Account
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust.

-16-

 

--------------------------------------------------------------------------------

(f)Unsecured Creditors.  Participants shall at all times be unsecured creditors
of the Employers.

Section 4.9.No Crediting to Accounts After Distribution.  Notwithstanding any
provision in the Plan to the contrary, should the complete distribution of a
Participant’s Account balance occur before the date on which any amount would
otherwise be credited to such Account, such amount, other than a Company
Contribution Amount, shall be paid to the former Participant on or before the
March 15th occurring immediately after the end of the Plan Year in which such
amount would have been credited to the account.  Any Company Contribution Amount
that otherwise would have been credited to a Company Contribution Account of a
Participant and any amount representing earnings that would otherwise have been
credited to a Company Contribution Account or a Deferral Account after the
Distribution Date shall be forfeited.

Section 4.10.FICA and Other Taxes.

(a)Annual Deferral Amounts.  For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant’s current compensation, the
Participant’s Employer shall withhold, in a manner determined by the Company,
from the Participant’s Base Salary and Annual Bonus that are not being deferred,
as applicable, the Participant’s share of FICA and other taxes on such Annual
Deferral Amount.  

(b)Distributions.  Each Participant’s Employer, or the Trustee, shall withhold
from any payments under the Plan made to such Participant all federal, state and
local income, employment and other taxes required to be withheld by the Employer
or the Trustee, in connection with such payments, in amounts and in a manner to
be determined in the sole discretion of the Company or the Trustee.

-17-

 

--------------------------------------------------------------------------------

Section 4.11.Spin-Off.  Pursuant to the terms of the Separation Agreement, as of
the Effective Date, the Company assumed, and transferred to the Plan and Trust,
all assets, liabilities and obligations of R.R. Donnelley & Sons Company under
the RRD Plan with respect to any Transferred LSC Participant, and any such
obligations shall be administered and paid under the terms of this Plan;
provided, however, that all deferral, investment and distribution elections made
by such Transferred LSC Participants under the RRD Plan with respect to any Plan
Year occurring prior to the Effective Date and the Plan Year in which the
Effective Date occurs will continue to apply and shall be administered under
this Plan.  All service and compensation that would be taken into account for
purposes of determining the amount of a Transferred LSC Participant’s benefit
under the RRD Plan as of the Effective Date shall be taken into account for the
same purposes under this Plan.  For the avoidance of doubt, no Transferred LSC
Participant shall be treated as incurring a Separation from Service, Retirement,
or similar event for purposes of determining the right to a distribution,
benefits or any other purpose under the Plan as a result of the Spin-Off or the
transfer of the Transferred LSC Participant’s employment to the Company or any
subsidiary of the Company.  As of the Effective Date, the Plan shall assume and
honor the terms of all domestic relations orders in effect under the RRD Plan in
respect of Transferred LSC Participants.

ARTICLE V
RETIREMENT BENEFIT

Section 5.1.Retirement Benefit.  Each Participant who has a Retirement shall be
entitled to receive his or her Account balance calculated as of the close of
business on the business day immediately preceding the Participant’s
Distribution Date.

-18-

 

--------------------------------------------------------------------------------

Section 5.2.Time and Form of Retirement Benefit Payment.  Each Participant, in
connection with his or her commencement of participation in the Plan, shall
elect on an Election Form to receive his or her Account balance on account of
Retirement in a cash lump sum or pursuant to the Quarterly Installment Method
for a maximum period of 15 years.  Subject to Article IX, payment of a
Participant’s Account balance on account of such Participant’s Retirement shall
be made, or shall commence, within 60 days of the Distribution Date according to
his or her direction on the most recently filed Election Form, provided that the
conditions set forth in Article IX are satisfied, and provided further that if
the amount of such Account, added together with the interests of the
Participant, under all other plans and arrangements of the same type within the
meaning of Treasury Regulation § 1.409A-1(c)(2), is not greater than the then
applicable dollar limit under section 402(g)(1)(B) of the Code, then the
Participant’s Account balance shall be paid in a cash lump sum on the applicable
Distribution Date.  If there is no valid election regarding the form of payment
on account of Retirement (or the election does not satisfy the conditions set
forth in Article IX), then the Account balance shall be paid, subject to Section
9.2, in a cash lump sum within 60 days of the applicable Distribution Date.

ARTICLE VI
SEPARATION FROM SERVICE BENEFIT

Section 6.1.Separation from Service Benefit.  Each Participant who has a
Separation from Service shall be entitled to receive his or her Account balance
calculated as of the close of business on the business day immediately preceding
the Participant’s Distribution Date.

Section 6.2.Time and Form of Separation from Service Benefit Payment.  Each
Participant, in connection with his or her commencement of participation in the
Plan, shall elect

-19-

 

--------------------------------------------------------------------------------

on an Election Form to receive his or her Account balance on account of his or
her Separation from Service in a cash lump sum or pursuant to the Quarterly
Installment Method for a maximum period of five years.  Subject to Article IX,
payment of a Participant’s Account balance on account of his or her Separation
from Service shall be made, or shall commence, within 60 days of the
Distribution Date according to his or her direction on the most recently filed
Election Form, provided that the conditions set forth in Article IX are
satisfied, and provided further that if the amount of such Account added
together with the interests of the Participant under all other plans and
arrangements of the same type within the meaning of Treasury Regulation §
1.409A-1(c)(2), is not greater than the then applicable dollar limit under
section 402(g)(1)(B) of the Code, then the Participant’s Account balance, shall
be paid in a cash lump sum on the applicable Distribution Date.  If there is no
valid election regarding the form of payment on account of his or her Separation
from Service (or the election does not satisfy the conditions set forth in
Article IX), then the Account balance shall be paid, subject to Section 9.2, in
a cash lump sum within 60 days of the applicable Distribution Date.

ARTICLE VII
CHANGE IN CONTROL BENEFIT

Section 7.1.Change in Control Benefit.  Each Participant, in connection with his
or her commencement of participation in the Plan, shall elect on an Election
Form whether to (i) receive a Change in Control Benefit or (ii) have his or her
Account balance remain in the Plan, subject to its terms and conditions, upon
the occurrence of a Change in Control.  If a Participant does not timely submit
an election with respect to the payment of the Change in Control Benefit, then
such Participant’s Account balance shall remain in the Plan upon a Change in
Control and shall continue to be subject to the terms and conditions of the
Plan.

-20-

 

--------------------------------------------------------------------------------

Section 7.2.Time and Form of Change in Control Benefit Payment.  The Change in
Control Benefit for a Participant shall be equal to the Participant’s Account
balance, as applicable, calculated as of the close of business on the date of
the Change in Control, and shall be paid in a cash lump sum within 60 days of
the Participant’s Distribution Date.

ARTICLE VIII
SCHEDULED DISTRIBUTIONS; UNFORESEEABLE EMERGENCY PAYMENTS

Section 8.1.Scheduled Distributions.  In connection with each election to defer
an Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution from the Plan with respect to all or a portion of such
Annual Deferral Amount, adjusted for deemed earnings and losses.  A Scheduled
Distribution shall be paid in cash lump sum, calculated as of the close of
business on the Distribution Date, in an amount equal to the portion of the
Annual Deferral Amount that the Participant elected to have distributed in a
Scheduled Distribution.  Subject to the other terms and conditions of the Plan,
including Section 9.2, each Scheduled Distribution shall be paid within 60 days
of the date of the Distribution Date.

Section 8.2.Other Payments Take Precedence Over Scheduled Distributions.  If a
Distribution Date occurs that triggers a payment under Article V, VI, VII or X,
or a payment is to be made pursuant to Section 8.3, then any amount subject to a
Scheduled Distribution election shall not be paid in accordance with Section
8.1, to the extent it is payable pursuant to such other applicable Article or
Section 8.3.  If a payment on account of an Unforeseeable Emergency is to be
made pursuant to Section 8.3, then to the extent necessary to satisfy the
Unforeseeable Emergency, any amount subject to a Scheduled Distribution election
shall not be paid in accordance with Section 8.1, but shall be paid in
accordance with Section 8.3.  Notwithstanding

-21-

 

--------------------------------------------------------------------------------

the foregoing, the Benefits Committee shall interpret this Section 8.2 in a
manner that is consistent with applicable law.

Section 8.3.Unforeseeable Emergency.  

(a)In General.  A Participant who experiences an Unforeseeable Emergency may
file a request with the Benefits Committee to receive a distribution, from his
or her Account balance, equal to an amount reasonably necessary to satisfy his
or her emergency financial need and pay any taxes and penalties reasonably
anticipated as a result of the distribution.  The Director, in his or her sole
discretion, shall determine whether the Participant has experienced an
Unforeseeable Emergency.  The Benefits Committee shall not make a distribution
on account of an Unforeseeable Emergency to the extent that the Director
determines that the emergency need may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the assets of the
Participant (to the extent such liquidation would not cause severe financial
hardship), or by cessation of the Participant’s deferrals under the Plan.  In
making his or her determination, the Director is not required to consider any
amounts that are available under a tax-qualified plan (including any amount that
may be available by obtaining a loan under such a plan) or under another
nonqualified deferred compensation plan.  The payment of any amount under this
Section 8.3 shall be subject to Section 9.2.  If the Director grants a request
for a payment on account of an Unforeseeable Emergency, then the deferral
election of the requesting Participant shall be cancelled for the remainder of
the Plan Year or, if longer, for six months.

(b)Coordination with 401(k) Plan.  Effective prior to January 1, 2019, if a
Participant receives a hardship distribution within the meaning of Treasury
Regulation

-22-

 

--------------------------------------------------------------------------------

§ 1.401(k)-1(d)(3) under the LSC Savings Plan or any other plan with a cash or
deferred arrangement within the meaning of section 401(k) of the Code that is
maintained by an Employer or an Affiliate, then his or her deferral election
under the Plan shall be cancelled, and he or she shall not be permitted to defer
any amounts under the Plan for a period of six months after the receipt of the
hardship distribution.  Effective prior to January 1, 2019, the Employee shall
be again eligible to defer compensation under the Plan upon the expiration of
such six-month period if he or she is then eligible to participate.

ARTICLE IX
CHANGES IN THE FORM OR TIMING OF PAYMENTS

Section 9.1.Election Changes.  Each Participant may change the form or timing of
a payment of his or her Account balance only in accordance with this Section
9.1.  Such an individual who wishes to change the time or form of a previously
elected payment must submit a new Election Form to the Benefits Committee, in
accordance with any rules and procedures established by the Benefits Committee,
at least 12 months before the payment would otherwise be made, except that any
change in the form of Retirement payment must be made before the individual
attains age 50.  The first payment pursuant to a new election must be at least
five years after the time the payment would otherwise have been made, and the
new election shall have no effect until at least 12 months after the date on
which such election is made.

Section 9.2.Other Changes.

(a)Section 162(m).  The Company shall delay a payment to a Participant to the
extent the Company reasonably anticipates that if the payment were made as
scheduled, the Employer of such individual would not be permitted fully to
deduct the

-23-

 

--------------------------------------------------------------------------------

payment under section 162(m) of the Code, provided that the payment is made, at
the Company’s discretion, either (i) during the first taxable year of the
individual in which the Company reasonably anticipates that the payment would be
deductible for such year or (ii) during the period beginning with the date of
the Separation from Service or Retirement of the individual and ending on the
later of (w) the last day of the Employer’s taxable year in which the such
Separation from Service or Retirement occurs and (x) the fifteenth day of the
third month following such Separation from Service or Retirement.  If a payment
is delayed to a date on or after such Separation from Service or Retirement,
however, and the individual is a Specified Employee on the date of his or her
Separation from Service or Retirement, then the payment shall be treated as a
payment on account of the his or her Separation from Service or
Retirement.  Thus, in the case of a delayed payment to such an individual, the
payment shall be made during the period beginning with the date that is six
months after such Separation from Service or Retirement and ending on the later
of (y) the last day of the Employer’s taxable year in which occurs the last day
of the sixth month period beginning on the date after such Separation from
Service or Retirement and (z) the fifteenth day of the third month following the
last day of the sixth month beginning on the date after such Separation from
Service or Retirement.  The Participant’s Account shall continue to be adjusted
in accordance with Section 4.8 until it is fully paid.

(b)Payment upon Income Inclusion Under Section 409A.  To the extent an amount
deferred under the Plan is included in the income of a Participant as a result
of a failure to comply with section 409A of the Code, the Plan shall distribute
to the

-24-

 

--------------------------------------------------------------------------------

Participant, in the year of inclusion, an amount equal to the lesser of the
amount included in his or her income and the amount of the Participant’s Account
balance.

(c)Payments That Would Violate Applicable Law.  If the Company reasonably
anticipates that a payment would violate a federal securities law or other
applicable law, then the payment shall be delayed until the earliest date the
Company reasonably anticipates that the payment can be made without a violation
of law.

ARTICLE X
DEATH BENEFIT

Section 10.1.Death Benefit.  In the case of a Participant who dies before his or
her Account balance has been paid in full, his or her Beneficiary shall be
entitled to receive the remainder of such Account balance, calculated as of the
close of business of the business day immediately preceding the Distribution
Date of such Participant.

Section 10.2.Payment of Death Benefit.  The Death Benefit in respect of a
Participant shall be paid to his or her Beneficiary in a cash lump sum within 60
days of the Distribution Date.

ARTICLE XI
BENEFICIARY DESIGNATION

Section 11.1.Beneficiary Designation.  Each Participant shall have the right, at
any time, to designate his or her Beneficiary (primary, as well as contingent)
to receive his or her Account balance upon such Participant’s death.  Each
Participant shall designate his or her Beneficiary by completing and signing the
Beneficiary designation form and returning it to the Benefits Committee or its
designated agent.  Each Participant shall have the right to change a Beneficiary
by completing, signing, and otherwise complying with the terms of the
Beneficiary

-25-

 

--------------------------------------------------------------------------------

designation form and the Benefits Committee’s rules and procedures, as in effect
from time to time.  If a Participant designates more than one person to be his
or her primary Beneficiary and one or more of those persons predeceases such
Participant, then the share of such deceased persons shall be allocated pro rata
to such surviving persons.

Section 11.2.Spousal Consent.  If a Participant names someone other than his or
her spouse as a Beneficiary, then the Benefits Committee may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Benefits Committee, executed by such spouse and returned to
the Benefits Committee.  Upon the acceptance by the Benefits Committee of a new
Beneficiary designation form from a Participant, all Beneficiary designations
previously filed by such Participant shall be canceled.  The Benefits Committee
shall be entitled to rely on the last Beneficiary designation form filed by a
Participant and accepted by the Benefits Committee prior to his or her death.

Section 11.3.Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Benefits Committee or its designated agent.

Section 11.4.No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary, or if no Beneficiary survives the Participant (or if no Beneficiary
survives until the complete distribution of the Participant’s Account balance),
then the Participant’s Beneficiary shall be deemed to be his or her surviving
spouse.  If the deceased Participant has no surviving spouse, then the
Participant’s Account balance, as the case may be, shall be payable to the
executor or personal representative of the deceased Participant’s estate.

-26-

 

--------------------------------------------------------------------------------

Section 11.5.Discharge of Obligations.  The payment of a deceased Participant’s
Account balance shall fully and completely discharge all Employers and the
Benefits Committee from all obligations under the Plan with respect to such
Participant.

ARTICLE XII
PLAN AMENDMENT, TERMINATION OR LIQUIDATION

Section 12.1.Amendment.  The Company shall have the right, at any time, to amend
the Plan in whole or in part by the action of its board of directors, its Human
Resources Committee or the Benefits Committee; provided, however, that: (i) no
amendment shall be effective to decrease the value of a Participant’s Account
balance (the value of such balance(s) calculated as if the participant had
experienced a Separation from Service as of the effective date of the amendment)
and (ii) no amendment to this Section 12.1 or Section 13.2 after a Change in
Control shall be effective, and provided further, that the Company’s Vice
President, Benefits shall have the right to amend the Plan, but only to the
extent that such amendment: (i) is required or deemed advisable as the result of
legislation or regulation; (ii) concerns solely routine ministerial or
administrative matters; or (iii) does not concern routine ministerial or
administrative matters but does not materially increase any cost to any
Employer.  No amendment to the Plan shall affect any Participant or Beneficiary
who has become entitled to the payments under the Plan on or before the earlier
of (i) the date of the amendment and (ii) the effective date of the amendment.

Section 12.2.Termination and Liquidation of Plan.  The Plan may be terminated
and payments hereunder may be accelerated in connection with the termination of
the Plan (such payment acceleration referred to herein as a “liquidation” of the
Plan) only if the conditions of subsection (a), (b), (c) or (d) of this Section
12.2 are satisfied.  Until 60 days before the Plan is

-27-

 

--------------------------------------------------------------------------------

completely liquidated, or such other time reasonably anticipated by the Benefits
Committee to permit an orderly liquidation of the Plan, the Measurement Funds
available to Participants immediately before the termination of the Plan shall
be comparable in number and type to those Measurement Funds available in the
Plan Year preceding the Plan Year in which the termination of the Plan becomes
effective.

(a)Corporate Dissolution or Bankruptcy Court Approval.  The Company may
terminate and liquidate the Plan with respect to a Participants who are
Employees of an Employer (i) within 12 months of the dissolution of such
Employer that is taxed to stockholders under section 331 of the Code or (ii)
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A),
provided that all payments to each affected Participant are included in his or
her gross income at the earlier of (x) the taxable year in which the payment is
actually or constructively received by him or her and (y) the latest of the
following: (1) the calendar year in which the Plan termination and liquidation
occurs; (2) the first calendar year in which the amount of the payment is no
longer subject to a substantial risk of forfeiture; and (3) the first calendar
year in which the payment is administratively practicable.

(b)Change in Control.  The Plan may be terminated and liquidated with respect to
Participants who are Employees of an Employer that experiences a Change in
Control at any time within 30 days before and 12 months after such Change in
Control by the person who after the Change in Control is primarily liable for
the payments under the Plan, provided that all plans, agreements and other
arrangements that are of the same type (within the meaning of Treasury
Regulation § 1.409A-1(c)(2)) as the Plan are terminated and liquidated with
respect to each Participant affected by the Change in Control, and

-28-

 

--------------------------------------------------------------------------------

provided further that all such Participants receive all compensation deferred
under the Plan and all plans, agreements, and other arrangements of the same
type as the Plan within 12 months of the date all necessary actions to terminate
and liquidate the Plan and such other plans, agreements, and arrangements are
irrevocably taken by the person primarily responsible for the payments
thereunder.

(c)No New Plan for Three Years.  The Company may liquidate and terminate the
Plan with respect to an Employer only if the following five conditions are
satisfied: (i) there is not a downturn in the financial health of such Employer;
(ii) all plans, programs, and arrangements of the same type (within the meaning
of Treasury Regulation § 1.409A-1(c)(2)) as the Plan in which any Participant
employed by such Employer participates are also terminated and liquidated; (iii)
no payments are made under the Plan within 12 months following the date the
Company terminates the Plan with respect to such Employer, other than payments
that would be made if the Plan had not been terminated with the intent to
liquidate the Plan; (iv) all payments are made within 24 months following the
date of Plan termination; and (v) such Employer does not establish a new plan of
the same type for those Employees of such Employer who had participated in the
Plan within the three-year period following the date the Company takes all
necessary action to terminate and liquidate the Plan with respect to such
Employer.

(d)Other Permissible Events.  The Company may terminate and liquidate the Plan
upon any other event or condition that the Internal Revenue Service may provide
in a regulation, ruling or notice or other publication in the Internal Revenue
Bulletin.

-29-

 

--------------------------------------------------------------------------------

Section 12.3.Effect of Payment.  The full payment of a Participant’s Account
balance shall completely discharge all obligations to such Participant and his
or her Beneficiary under the Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE XIII
ADMINISTRATION

Section 13.1.Benefits Committee.  Except as otherwise provided in this
Article XIII, the Plan shall be administered by the Benefits Committee.

(a)Members.  The Treasurer and Director shall be members of the Benefits
Committee.  The Benefits Committee may appoint additional members to the
Benefits Committee and may replace vacancies pursuant to procedures established
in its by-laws.

(b)Benefits Committee Duties and Actions.  The Benefits Committee shall have the
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of the Plan; (ii) decide or resolve any and
all questions, including interpretations of the Plan, as may arise in connection
with the Plan; and (iii) take any action as may be required or advisable for the
proper administration of the Plan.  Any individual serving on the Benefits
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself.  When making a determination or calculation, the
Benefits Committee shall be entitled to rely on information furnished by a
Participant or the Company.  Any action taken by the Benefits Committee with
respect to any one or more Participants shall not be binding on the Benefits
Committee as to any action to be taken with respect to any other
Participant.  Each determination required or permitted under the Plan shall be
made by the Benefits Committee in its sole and absolute discretion.  The members
of the Benefits Committee may allocate their responsibilities

-30-

 

--------------------------------------------------------------------------------

and may designate any other person or committee, including employees of the
Company, to carry out any of their responsibilities with respect to
administration of the Plan.

Section 13.2.Administration Upon Change In Control.  Upon and after the
occurrence of a Change in Control, the Plan shall be administered by an
independent third party selected by the Trustee and approved by the individual
who, immediately prior to the Change in Control, was the Company’s highest
ranking officer (the “Ex-CEO”).  Such independent third party (the
“Administrator”) shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations.  Upon a Change in Control and for a period of three years
thereafter, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-CEO.  Upon a Change in Control and
for a period of three years thereafter, the Company may not terminate the
services of the Administrator.

Section 13.3.Agents.  In the administration of the Plan, the Benefits Committee
or the Administrator, may from time to time employ agents and delegate to them
such administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel who may
be counsel to any Employer.

Section 13.4.Binding Effect of Decisions.  Any decision or action of the
Benefits Committee or the Administrator with respect to any matter arising out
of or in connection with the administration, interpretation and application of
the Plan shall be final, binding and conclusive upon all persons having any
interest in the Plan and all persons claiming under any Participant, former
Participant, or Beneficiary.

-31-

 

--------------------------------------------------------------------------------

Section 13.5.Indemnity.  The Company shall: (i) pay all reasonable
administrative expenses and fees of the Benefits Committee or the Administrator;
and (ii) indemnify and hold harmless the Benefits Committee or the Administrator
(or any agent or delegate of either the Benefits Committee or the Administrator)
against any and all claims, losses, damages, costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of its duties hereunder, except with respect to
matters resulting from the gross negligence or willful misconduct of the
Benefits Committee, the Administrator, or the employees, delegates or agents of
either.

Section 13.6.Employer Information.  To enable the Benefits Committee or the
Administrator to perform its functions, the Company and each Employer shall
supply full and timely information to the Benefits Committee or the
Administrator as requested, on all matters relating to the compensation of the
Participants, the date and circumstances of the Retirement, disability, death or
Separation from Service of the Participants, and such other pertinent
information as the Benefits Committee or Administrator may reasonably require.

ARTICLE XIV
COORDINATION WITH OTHER BENEFITS

The benefits provided to a Participant or to his or her Beneficiary under the
Plan are in addition to any other benefits available to such Participant or
Beneficiary under any other plan or program for employees of such Participant’s
Employer.  The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

-32-

 

--------------------------------------------------------------------------------

ARTICLE XV
CLAIMS AND APPEALS PROCEDURES

Section 15.1.Authority to Submit Claims.  Any Participant or Beneficiary who
believes that he or she is entitled to a payment under the Plan, including a
payment greater than the payment initially determined by the Benefits Committee,
may (or his or her duly authorized representative may) file a Claim in writing
with the Benefits Committee.  The Benefits Committee shall determine whether an
individual is duly authorized to act on behalf of a Participant or Beneficiary
in connection with the Claim and may establish reasonable procedures for making
such a determination.  Any such Participant, Beneficiary or duly authorized
representative is referred to in the Plan as a Claimant.

Section 15.2.Procedure for Filing a Claim.  In order for a communication from a
Claimant to constitute a valid Claim, the communication must be delivered to the
Benefits Committee in writing on the form designated by the Benefits Committee
or in such other form as may be acceptable to the Benefits Committee.

Section 15.3.Initial Claim Review.  The initial Claim review shall be conducted
by the Benefits Committee, with or without the presence of the Claimant, as
determined by the Benefits Committee in its discretion.  The Benefits Committee
shall consider the applicable terms and provisions of the Plan, information and
evidence that is presented by the Claimant and any other information the
Benefits Committee deems relevant.  In reviewing the Claim, the Benefits
Committee shall also consider determinations made within the immediately
preceding 24 months of Claims of similarly situated Claimants.

Section 15.4.Claim Determination.

-33-

 

--------------------------------------------------------------------------------

(a)The Benefits Committee shall make a Determination regarding a Claim and
notify the Claimant of such Determination within a reasonable period of time,
but in any event (except as described in Section 15.4(b) below) within 90 days
after the Benefits Committee receives the Claim.

(b)The Benefits Committee may extend the period for making a Determination to a
maximum of 90 additional days if the Benefits Committee determines that
circumstances require an extension of time.  The Benefits Committee shall notify
the Claimant before the end of the initial 90-day period of the circumstances
requiring the extension of time and the date by which the Benefits Committee
expects to render a Determination.

Section 15.5.Manner and Content of Notification of Adverse Determination of a
Claim.  The Benefits Committee shall provide a Claimant with written or
electronic notice of an Adverse Determination.  Such notice shall:

 

(i)

specify the specific reason or reasons for the Adverse Determination;

 

(ii)

reference the specific provision(s) of the Plan on which the Adverse
Determination is based;

 

(iii)

describe any additional material or information necessary for the Claimant to
perfect the Claim and explain of why such material or information is necessary;
and

 

(iv)

describe the Plan’s appeal procedure and the time limits applicable to such
procedure, and include a statement describing the Claimant’s right to bring a
civil action under section 502(a) of ERISA after an Adverse Determination of an
appeal of a Claim.

Section 15.6.Procedure for Filing an Appeal of an Adverse Determination.  In
order for a communication from a Claimant to constitute a valid appeal, the
communication must be submitted by a Claimant in writing on the form designated
by the Benefits Committee, or in such other form as may be acceptable to the
Benefits Committee, and delivered to the Benefits

-34-

 

--------------------------------------------------------------------------------

Committee within 60 days of the Claimant’s receipt of the notice of the Adverse
Determination on the Claim.  If the Benefits Committee does not receive a valid
appeal within 60 days of the delivery to the Claimant of the notice of the
Adverse Determination for the related Claim, the Claimant shall be barred from
filing an appeal of such Claim, and he or she shall be deemed to have failed to
exhaust all administrative remedies under the Plan.

Section 15.7.Appeal Procedure.  An appeal of an Adverse Determination shall be
conducted by the Benefits Committee, with or without the presence of the
Claimant, as determined by the Benefits Committee in its discretion.  The
Benefits Committee shall consider the applicable terms and provisions of the
Plan, information and evidence that is presented by the Claimant (including all
comments, documents, records and other information submitted by the Claimant
without regard to whether such information was submitted or considered in the
initial Determination) and any other information the Benefits Committee deems
relevant.  The Claimant shall be provided, upon request and free of charge,
reasonable access to and copies of all relevant documents and shall be allowed
to submit any supporting comments, documents, records and other information.

Section 15.8.Timing and Notification of the Determination of an Appeal.

(a)The Benefits Committee shall make a Determination regarding an appeal and
notify the Claimant of its Determination within a reasonable period of time, but
in any event (except as described in Section 15.8(b) below) within 60 days after
the Benefits Committee receives the appeal.

(b)The Benefits Committee may extend the period for making the Determination of
the appeal of a denied Claim to a maximum of 60 additional days if the Benefits
Committee determines that circumstances require an extension of time.  The

-35-

 

--------------------------------------------------------------------------------

Benefits Committee shall notify the Claimant before the end of the initial
60-day period of the circumstances requiring the extension of time and the date
by which the Benefits Committee expects to render a decision.  If such an
extension is due to a failure of the Claimant to submit information necessary to
decide the appeal, the period in which the Benefits Committee is required to
make a decision shall be tolled by the Benefits Committee from the date on which
the Benefits Committee notifies the Claimant until the date the Benefits
Committee has received the requested information from the Claimant.  If the
Claimant fails to respond to the Benefits Committee’s request for additional
information within a reasonable time, the Benefits Committee may, in its
discretion, render a Determination on the appeal based on the record before the
Benefits Committee.

Section 15.9.Manner and Content of Notification of Adverse Determination of
Appeal.  The Benefits Committee shall provide a Claimant with written or
electronic notice of any Adverse Determination of an appeal of a denial of a
Claim.  Such notice shall:

 

(i)

specify the reason or reasons for the Adverse Determination;

 

(ii)

reference the specific provision(s) of the Plan on which the Adverse
Determination is based;

 

(iii)

state that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all relevant documents; and

 

(iv)

state that the Claimant has a right to bring a civil action under section 502(a)
of ERISA.

Section 15.10.Delivery and Receipt.  For purposes of the Article XV, any notice,
Claim or document may be delivered in person; provided, however, that any notice
sent by the Benefits Committee related to a Claim may be sent by facsimile or by
electronic mail if there is a verifiable confirmation that such notice was
received and the facsimile or electronic mail is followed by a hard copy sent by
next business day courier service no later than the next business

-36-

 

--------------------------------------------------------------------------------

day.  Any Claim or document sent to a Claimant shall be sent to the Claimant’s
last known address.  Any Claim or document that satisfies the requirements
described in this Section 15.10 shall be deemed delivered and received on the
earliest of (a) the date of its actual receipt, if receipt is evidenced in
writing; (b) 10 days after deposit in the United States Mail, first class
postage prepaid and return receipt requested; and (c) the date of confirmation
of successful transmission of a facsimile or electronic mail.  If the
requirements described in this Section 15.10 are not satisfied, then the notice,
Claim or document shall be deemed not delivered or received and not be
effective.

Section 15.11.Limitation on Actions.  No legal action, including without
limitation any lawsuit, may be brought by a Claimant more than two years after
the date the Claimant has received an Adverse Determination of his or her appeal
of a Claim denial.

Section 15.12.Failure to Exhaust Administrative Remedies.  No legal action may
be brought by a Claimant who has not timely filed a Claim and an appeal of the
denial of such Claim and otherwise exhausted all administrative remedies under
the Plan.

ARTICLE XVI
TRUST

Section 16.1.Establishment of the Trust.  The Company shall maintain the Trust,
and each Employer shall at least annually transfer over to the Trust such assets
as the Company determines, in its sole discretion, are necessary to provide for
the Employer’s liabilities created with respect to the Annual Deferral Amounts
and Company Contribution Amounts for such Employer’s Participants, taking into
consideration the value of the assets in the Trust attributable to such
Employer’s liabilities at the time of the transfer.

-37-

 

--------------------------------------------------------------------------------

Section 16.2.Investment of Trust Assets.  The Trustee of the Trust shall be
authorized, upon written instructions received from the Benefits Committee or
investment manager appointed by the Benefits Committee, to invest and reinvest
the assets of the Trust in accordance with the Trust Agreement.

Section 16.3.Interrelationship of the Plan and the Trust.  The provisions of the
Plan shall govern the rights of each Participant to receive distributions
pursuant to the Plan.  The provisions of the Trust shall govern the rights of
the Employers and the creditors of the Employers to the assets transferred to
the Trust.  Each Employer shall at all times remain liable to carry out its
obligations under the Plan and Trust.

Section 16.4.Distributions From the Trust.  Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer’s obligations
under the Plan.

ARTICLE XVII
MISCELLANEOUS

Section 17.1.Status of Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of section 401(a) of the Code and that “is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.  The
Plan is also intended to comply with section 409A of the Code and the
regulations promulgated thereunder.  The Plan shall be administered and
interpreted to the extent possible in a manner consistent with the intent
expressed in this Section 17.1.

-38-

 

--------------------------------------------------------------------------------

Section 17.2.Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of any Employer.  For purposes of the
payment of benefits under the Plan, any and all of an Employer’s assets shall
be, and remain, the general, unpledged unrestricted assets of the Employer.  An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future, and Participants and their
Beneficiaries, heirs, successors and assigns shall at all times be unsecured
creditors of the Employers.

Section 17.3.Employer’s Liability.  An Employer’s liability for the payment of
benefits shall be defined by only the Plan and the Plan Agreements.  An Employer
shall have no obligation to a Participant or any Beneficiary under the Plan
except as expressly provided in the Plan or in a Plan Agreement.

Section 17.4.Nonassignability.  No Participant, Beneficiary or any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the amounts payable hereunder or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant, Beneficiary or any other person, be transferable by operation of
law in the event of his or her bankruptcy or insolvency or be transferable to a
spouse as a result of a property settlement or otherwise.  Any attempt to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate, alienate or convey in advance of actual
receipt, except as specifically permitted under the Plan, shall be null and void
and without legal effect.

-39-

 

--------------------------------------------------------------------------------

Section 17.5.Withholding for Taxes.  Notwithstanding anything contained in the
Plan to the contrary, the Employers shall withhold from payments to be made
under the Plan such amount or amounts as may be required for purposes of
complying with the tax withholding provisions of the Code or any applicable
State law for purposes of paying any tax attributable to any amounts payable or
creditable under the Plan.  The Company may reduce a Participant’s Account in
the amount of employment taxes payable with respect to compensation deferred
before the Participant’s Separation from Service.

Section 17.6.Immunity of Benefits Committee Members.  The members of the
Benefits Committee may rely upon any information, report or opinion supplied to
them by any officer of the Company or any legal counsel, independent public
accountant or actuary, and shall be fully protected in relying upon any such
information, report or opinion.  No member of the Benefits Committee shall have
any liability to the Company or any Participant, former Participant, any
Beneficiary, or to any person claiming under or through any Participant, former
Participant, or any Beneficiary or other person interested or concerned in
connection with any decision made by such member of the Benefits Committee
pursuant to the Plan which was based upon any such information, report or
opinion if such member of the Benefits Committee relied thereon in good faith.

Section 17.7.Not a Contract of Employment.  The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment between any Employer
and a Participant.  Employment of a Participant is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason or no reason, with or without cause, and with or without notice, unless
expressly provided otherwise in a written employment agreement.  Nothing in the
Plan shall be deemed to give a Participant the right to be retained in

-40-

 

--------------------------------------------------------------------------------

the service of any Employer or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.

Section 17.8.Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Benefits Committee by furnishing any and all information
requested by the Benefits Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and payments
hereunder, including but not limited to taking such physical examinations as the
Benefits Committee may deem necessary in connection with the purchase of
insurance, as described in Section 17.18.

Section 17.9.Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply.  Whenever any word is used herein in the singular, it shall be
construed as though it was used in the plural, in all cases where it would
reasonably so apply; and whenever any word is used herein in the plural, it
shall be construed as though it was used in the singular, in all cases where it
would so reasonably apply.

Section 17.10.Captions.  The captions of the articles, sections and paragraphs
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

Section 17.11.Governing Law.  The provisions of the Plan shall be construed and
interpreted according to the internal laws of the State of Illinois without
regard to its conflicts of laws principles, to the extent not preempted by any
applicable federal law.

Section 17.12.Notice.  Any notice or filing required or permitted to be given to
the Benefits Committee under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

-41-

 

--------------------------------------------------------------------------------

LSC Communications, Inc.

Attn: Vice President, Benefits

Suite 1400

191 N. Wacker Drive

Chicago, IL 60606

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant, any
former Participant, or any Beneficiary under the Plan shall be sufficient if in
writing and hand-delivered, or sent by mail, to his or her last known address.

Section 17.13.Successors.  The provisions of the Plan shall bind and inure to
the benefit of the Employers and their successors and assigns and to the
Participants and their Beneficiaries.

Section 17.14.Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased such Participant shall automatically
pass to the Participant, as applicable, and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

Section 17.15.Validity.  In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

Section 17.16.Incompetent.  If the Benefits Committee determines in its
discretion that a payment under the Plan is to be made to a minor, a person
declared incompetent, or a person incapable of handling the disposition of such
person’s property, the Benefits Committee may direct that such payment be made
to the guardian, legal representative or person having the care and custody of
such minor, incompetent, or incapable person.  The Benefits Committee may

-42-

 

--------------------------------------------------------------------------------

require proof of minority, incompetence, incapacity, or guardianship, as it may
deem appropriate prior to such payment.  Any payment made shall be for the
account of the Participant or his or her Beneficiary, and shall be a complete
discharge of any liability under the Plan for such payment.

Section 17.17.Court Order.  The Benefits Committee is authorized to comply with
any court order in any action in which the Plan or the Benefits Committee has
been named as a party, including any action involving a determination of a
Participant’s rights or interests under the Plan.  Notwithstanding the
foregoing, the Benefits Committee shall interpret this provision in a manner
that is consistent with applicable tax law, including but not limited to
guidance issued after the effective date of the Plan or any amendment or
restatement thereof.

Section 17.18.Insurance.  The Employers, on their own behalf or on behalf of the
Trustee, and, in their sole discretion, may apply for and procure insurance on
the life of a Participant, in such amounts and in such forms as the Trust may
choose.  The Employers or the Trustee, as the case may be, shall be the sole
owner and beneficiary of any such insurance.  Such Participant shall have no
interest whatsoever in any such policy or policies, and at the request of his or
her Employer shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Employers have applied for insurance.

Section 17.19.Legal Fees To Enforce Rights After Change in Control.  The Company
and each Employer are aware that upon the occurrence of a Change in Control, the
Board or the board of directors of an Employer (which might then be composed of
new members) or a shareholder of the Company or an Employer, or of any successor
corporation might then cause or attempt to cause the Company, an Employer or
such successor to refuse to comply with its

-43-

 

--------------------------------------------------------------------------------

obligations under the Plan and might cause or attempt to cause the Company or an
Employer to institute, or may institute, litigation seeking to deny Participants
the payments intended under the Plan.  In these circumstances, the purpose of
the Plan could be frustrated.  Accordingly, if following a Change in Control, it
should appear to any Participant that the Company, the Participant’s Employer,
or any successor corporation has failed to comply with any of its obligations
under the Plan or any Plan Agreement thereunder, or if the Company, such
Employer, or any other person takes any action to declare the Plan void or
unenforceable or institutes any litigation or other legal action designed to
deny, diminish, or recover from any Participant the payments intended to be
provided, then the Company and the Participant’s Employer irrevocably authorize
such Participant to retain counsel of his or her choice at the expense of the
Company and the Participant’s Employer (which shall be jointly and severally
liable) to represent such Participant in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Company, the Participant’s Employer, or any director, officer, shareholder, or
other person affiliated with the Company, the Participant’s Employer, or any
successor thereto in any jurisdiction.

IN WITNESS WHEREOF, the Company has signed this Plan document as of August
1, 2018.

LSC Communications, Inc.

 

By: /s/ Margery F. Rodino

Title: Vice President, Benefits

LSC Communications US, LLC

-44-

 